ORDER PER CURIAM: Luke Ungashick and Automated Ingredient Systems, LLC appeal the Amended Judgment of the Jackson County Circuit Court. They present four points on appeal. First, they claim the plaintiffs breach of contract claim was barred by the statute of frauds. Second, they claim the plaintiffs breach of contract claim was barred by the statute of limitations. Third, they claim the trial court’s award of attorneys’ fees was beyond the scope set forth in the contract at issue. Fourth, they claim they should be indemnified. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).